DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered. The previous double patenting objection is withdrawn in light of applicant’s amendments. Claims 1, 2, 4-16, 18, and 19 are currently pending in this application. 
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sleeve area around the cover area” recited in line 5 of claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that fig. 4 of applicant’s drawings show a sleeve area around a cover area, the examiner disagrees. According to page 15 of applicant’s specification, the implant of fig. 4 can be used such that the cover area 12 is in the area of the cartilage and arranged slightly recessed in the bone while the base area and the lower part of the implant, including the sleeve area, are located partially or completely in the cancellous bone area.

    PNG
    media_image1.png
    258
    309
    media_image1.png
    Greyscale

Therefore, it is the examiner’s understanding, that the cover area (12) is located above the sleeve area (13), which is not the same as being around the sleeve area (13), as shown in fig. 7.

    PNG
    media_image2.png
    643
    336
    media_image2.png
    Greyscale

With regard to applicant’s argument that DiSilvestro does not teach a trabecular structure, the examiner agrees. However, as explained in the previous office action, the examiner relies on Luscher to demonstrate that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthopedic implant of DiSilvestro to include an artificial trabecular structure, in order to encourage bone growth into the implant, as taught by Luscher. See rejection below for further explanation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 2, 4-16, 18, and 19 are necessarily rejected because they depend from rejected claim 1. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the rod-shaped body is an elongated solid that is impervious to liquid and includes a non-porous interior” in lines 9-10. While page 15 of applicant’s specification discloses that the rod-shaped body is in the form of a solid cylinder and page 23 of applicant’s specification discloses that the entire rod-shaped body can have a hydrophobic surface, an elongated solid that is impervious to liquid is not properly described in the application as filed, particularly since the term “hydrophobic” is defined as: tending to repel water, which is not the same as being impervious to water. Applicant’s specification also does not appear to properly describe a non-porous interior in the application as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 4-16, 18, and 19 are necessarily rejected because they depend from rejected claim 1.
Claim 1 recites “a sleeve area around the cover area” in line 6. According to page 15 of applicant’s specification, the implant can be used such that the cover area 12 is in the area of the cartilage and arranged slightly recessed in the bone while the base area and the lower part of the implant, including the sleeve area, are located partially or completely in the cancellous bone area. Therefore, it is the examiner’s understanding, that the cover area (12) is located above the sleeve area (13), which is not the same as being around the sleeve area (13), as shown in fig. 7.

    PNG
    media_image2.png
    643
    336
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2005/0012617 A1 to DiSilvestro et al. (DiSilvestro) in view of EP 2 465 549 A1 to Luscher (Luscher).

Regarding at least claim 1
DiSilvestro teaches an implantable orthopedic component that includes information storage device that contains information related to the component (abstract). DiSilvestro meets the limitations of a joint implant to form new tissue at a joint, the joint implant comprising: a rod-shaped body (30; fig. 2) including a base area (see annotated fig. 2 below), a cover area (38) defining a portion of the rod-shaped body; and a sleeve area (see annotated fig. 2 below) around the cover area (at least to the same extent as applicant’s; see 112 rejection above), wherein the rod-shaped body is an elongated solid (as shown in fig. 2; the term solid is construed as being something other than a liquid or a gas) that is impervious to liquid (paragraph 0028 discloses that the use of a biocompatible potting material that seals against bodily fluids and tissue growth, such as polyurethane which is hydrophobic) and includes a non-porous interior (the interior of the device of DiSilvestro is interpreted as being non-porous since there is no disclosure of any portion of the device being porous), the cover area has a hydrophobic surface to facilitate chondrocyte differentiation of mesenchymal stem cells (paragraph 0028 discloses that the cover can be formed of a biocompatible potting material that seals the cavity against bodily fluids and tissue growth, such as polyurethane which is hydrophobic), and a thread structure is at least partially defined on the sleeve area of the joint implant (see annotated fig. 2 below).
[AltContent: textbox (Base area)][AltContent: textbox (Sleeve area)][AltContent: textbox (Thread)][AltContent: textbox (Cover area)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    387
    162
    media_image3.png
    Greyscale

However, DiSilvestro does not teach an artificial trabecular structure extending radially outward from a side of the rod-shaped body.
Luscher teaches orthopedic implants that are rod-shaped, as shown in fig. 6, and constructed of porous biomaterial to encourage bone growth into the implant (paragraph 0002). Luscher also teaches that the implants may include an interconnected network of open cells or pores (paragraphs 0043 and 0070 disclose an interconnected network of open cells or pores, which is a trabecular structure that can be seen in fig. 6 as ligaments 32C defining open cells or pores 34C; paragraph 0071 discloses formation of the implant by depositing material layer by layer such that the trabecular structure is an outer layer deposited on a substrate layer and therefore extends radially outward from a side of the rod-shaped body/substrate), for the purpose of allowing bone to grow and fix the implant to the patient’s bone (paragraph 0070). 

    PNG
    media_image4.png
    277
    292
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of DiSilvestro, which is a rod-shaped implantable orthopedic component, to include an artificial trabecular structure extending radially outward from a side of the rod-shaped body, in order to encourage bone growth into the implant, as taught by Luscher.
Regarding at least claim 3
DiSilvestro in view of Luscher teaches the joint implant according to claim 1. DiSilvestro in view of Luscher further teaches wherein the cover area and the thread structure of the joint implant have an artificial trabecular structure (paragraphs 0043 and 0070 of Luscher disclose an interconnected network of open cells or pores, which is a trabecular structure that can be seen in fig. 6 as ligaments 32C defining open cells or pores 34C which extend along the majority of the rod-shaped body including the cover area and the thread structure), for the purpose of allowing bone to grow and fix the implant to the patient’s bone (paragraph 0070).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of DiSilvestro, which is a rod-shaped implantable orthopedic component, to specify wherein the cover area and the thread structure of the joint implant have an artificial trabecular structure, in order to encourage bone growth into the implant, as taught by Luscher.
Regarding at least claim 4
DiSilvestro in view of Luscher teaches the joint implant according to claim 1. DiSilvestro further teaches wherein the rod-shaped body of the joint implant has a cylindrical or conical shape (the fastener of DiSilvestro is cylindrical or conical in shape).
Regarding at least claim 5
DiSilvestro in view of Luscher teaches the joint implant according to claim 1. DiSilvestro further teaches wherein the rod-shaped body is made of a material selected from the group of a polymer, including PA, PEK, PEKK, PEEK, UHMWPE or PCL, a metal, including Ti, stainless steel, and a metal alloy, including Ti64 and CoCr, a ceramic, including Al203, ZrO2 or Ca3(PO4)2, Si3N4, and combinations of these materials (paragraph 0026 discloses that the fastener is typically formed of a medical grade metal, such as titanium or cobalt chrome).
Regarding at least claim 6
DiSilvestro in view of Luscher teaches the joint implant according to claim 1. DiSilvestro further teaches wherein at least the cover area of the joint implant includes a recess (36) for applying torque (paragraph 0026 discloses that the recess 36 is configured to receive a standard driving tool).
Regarding at least claim 7
DiSilvestro in view of Luscher teaches the joint implant according to claim 6. DiSilvestro further teaches wherein the recess (36) is defined as a slot, a cross slot, an inner polygon, or a Torx (the recess of DiSilvestro is shown to be an inner polygon).
Regarding at least claim 16
DiSilvestro in view of Luscher teaches the joint implant according to Claim 1, including a base area (see annotated fig. 2). However, DiSilvestro in view of Luscher does not teach wherein at least the base area of the joint implant has a hydrophilic surface for facilitating osteoblast differentiation of mesenchymal stem cells.
Luscher teaches orthopedic implants constructed of porous biomaterial to encourage bone growth into the implant (paragraph 0002). The implant of Luscher includes a base area (bottom portion of implant; fig. 6) of the joint implant that has a hydrophilic surface (paragraph 0056 discloses a coating of tantalum that is hydrophilic), for the purpose of serving as a bone ingrowth region of the implant (paragraph 0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of DiSilvestro in view of Luscher, which is an implantable orthopedic component, to include wherein at least the base area of the joint implant has a hydrophilic surface for facilitating osteoblast differentiation of mesenchymal stem cells, in order to serve as a bone ingrowth region of the implant, as taught by Luscher.
Regarding at least claim 17
DiSilvestro in view of Luscher teaches the joint implant according to claim 1. DiSilvestro further teaches wherein the material of the rod-shaped body comprises a polymer selected from the group consisting of PA, PEK, PEKK, PEEK, UHMWPE or PCL; a metal selected from the group consisting of Ti, stainless steel, and a metal alloy; a ceramic selected from the group consisting of Al203, ZrO2 or Ca3(PO4)2, and Si3N4; or a combination of these materials (paragraph 0026 discloses that the fastener is typically formed of a medical grade metal, such as titanium or cobalt chrome).
Claims 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of Luscher, as applied to claim 1, and further in view of US Patent No. 5,364,400 to Rego, Jr. et al. (Rego).
Regarding at least claim 8
 	 DiSilvestro in view of Luscher teaches the joint implant according to claim 1, wherein the joint implant has a thread structure, as shown in fig. 2, which inherently has a thread pitch. However, DiSilvestro in view of Luscher does not teach wherein the thread structure of the joint implant has a thread pitch of 0.5 mm to 1 mm.
	Rego teaches a surgical interference screw including an elongated body formed of a biocompatible material (abstract). Rego teaches that the helical threads (118) of the implant (110) have a thread pitch of 0.110 inch (2.79 mm) (col. 4, lines 38-40), for the purpose of properly engaging the threads with bone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threads of DiSilvestro in view of Luscher to have a specific thread pitch, in order to properly engage the thread with bone, as taught by Rego. It would also have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pitch of Rego to be in the range of 0.5 mm to 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding at least claim 13
DiSilvestro in view of Luscher teaches the joint implant according to claim 1, wherein the rod-shaped body of the joint implant (30) has a length (the length of the body can be seen in fig. 2). However, DiSilvestro in view of Luscher does not teach wherein the rod-shaped body of the joint implant has a length of 0.6 cm to 2.2 cm. 
Rego teaches a surgical interference screw including an elongated body formed of a biocompatible material (abstract). Rego also teaches embodiments of the body having an overall length of 0.803 inch (2 cm) for being inserted into a bone tunnel (col. 4, lines 66-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify a length of the body of DiSilvestro in view of Luscher, which is intended for insertion into bone, to be 2 cm, in order to be inserted into a bone tunnel, as taught by Rego. It would also have been obvious to one having ordinary skill in the art at the time the invention was made to modify the length of the body of Rego to be in the range of 0.6 cm to 2.2 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding at least claim 14
DiSilvestro in view of Luscher teaches the joint implant according to claim 1, wherein the rod-shaped body of the joint implant (30) has a thread diameter. However, DiSilvestro in view of Luscher does not teach wherein the rod-shaped body of the joint implant has a thread diameter of 2 mm to 6 mm.
  Rego teaches a surgical interference screw including an elongated body formed of a biocompatible material (abstract). Rego also teaches that commercially available screws have a major/thread diameter of 5.5 mm (col. 3, lines 27-30), for the purpose of threadedly engaging bone.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify a thread diameter of the body of DiSilvestro in view of Luscher, which is intended for insertion into bone, to be 5.5 mm, in order to threadedly engage bone, as taught by Rego. It would also have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thread diameter of the body of Rego to be in the range of 2 mm to 6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding at least claim 15
DiSilvestro in view of Luscher teaches the joint implant according to claim 1, which is configured for implantation within a patient bone. However, DiSilvestro in view of Luscher does not teach wherein at least the cover area, includes a growth factor to facilitate chondrocyte differentiation of mesenchymal stem cells, the growth factor including FGF-1, FGF-2, FGF-10 to FGF-22, SDF- 1, IGF-1, PDGF, TGF-β1 and TGF-β3, BMP-2 and BMP-7, OP-1, PRP or bioinert polyamide. 
 Rego teaches a surgical interference screw including an elongated body formed of a biocompatible material (abstract). Rego also teaches that the body of the screw includes an absorbable coating (92 or 192) which is a substance exhibiting a low coefficient of friction and can contain a pharmaceutical, a growth factor, or other compound, for the purpose of enhancing bone growth and attachment to the screw (col. 6, lines 7-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover area and/or the entire rod-shaped body of DiSilvestro in view of Luscher to include an absorbable coating containing a growth factor, in order to enhance bone growth and attachment to the screw, as taught by Rego.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of Luscher , as applied to claim 1, and further in view of US Patent No. 5,658,288 A to Kim (Kim).
Regarding at least claim 9
DiSilvestro in view of Luscher teaches the joint implant according to claim 1, including a base area having a tapered end and a thread structure (fig. 2). However, DiSilvestro in view of Luscher does not teach wherein the base area of the joint implant includes a point and the thread structure has a self-forming, self-tapping or self-cutting configuration.  
Kim teaches a bone screw (28) for applying compression to a fracture between two portions of a fractured bone (col. 3, lines 41-44). The screw is formed with a point at the base (fig. 2) and with self-tapping threads, for the purpose of aiding in threading the screw into the bone portion (34) (col. 4, lines 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of DiSilvestro in view of Luscher to include a base area having a point and the thread structure having a self-forming, self-tapping, or self-cutting configuration, in order to aid in threading the screw into the bone portion, as taught by Kim.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of Luscher , as applied to claim 1, and further in view of US Patent Application Publication No. 2017/0232142 A1 to Santerre et al. (Santerre).
DiSilvestro in view of Luscher teaches the joint implant according to Claim 1, including the use of polyurethane as the polymer material (paragraph 0028). However, DiSilvestro in view of Luscher does not teach wherein the hydrophobic surface is a hydrophobic chemical coating or that the chemical coating comprises a segmented polyurethane or polyelectrolyte or a hydrophobically functionalized chitosan or chitosan derivative.  
Santerre teaches biomaterials used in numerous biomedical applications and devices (paragraph 0005). Santerre also teaches that using segmented block copolymer of polyurethanes as a biomaterial for biomedical applications provides freedom in designing different types of polyurethanes with a wide range of physical and chemical traits that can be specifically tailored to particular applications (paragraph 0112). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the hydrophobic surface of DiSilvestro in view of Luscher, which can be a polyurethane, is a chemical coating that comprises a segmented polyurethane, in order to allow freedom in designing different types of polyurethanes with a wide range of physical and chemical traits that can be specifically tailored to particular applications, as taught by Santerre, particularly for biomedical applications such as the orthopedic implant of DiSilvestro in view of Luscher.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of Luscher, as applied to claim 1, and further in view of US Patent Application Publication No. 2006/0204738 A1 to Dubrow et al. (Dubrow).
DiSilvestro in view of Luscher teaches the joint implant according to claim 1, including a hydrophobic surface. However, DiSilvestro in view of Luscher does not teach wherein the hydrophobic surface is implemented by hydrophobic nanostructuring of a substrate. 
Dubrow teaches medical device applications of nanostructured surfaces (title). Dubrow also teaches that the invention comprises various medical devices including implantable orthopedic devices and that the nanostructured surfaces prevent/reduce bio-fouling, increase fluid flow due to the hydrophobicity, increase adhesion, biointegration, etc. (paragraph 0006).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the hydrophobic surface of DiSilvestro in view of Luscher is implemented by hydrophobic nanostructuring of a substrate, since nanostructured surfaces are known to prevent/reduce bio-fouling, increase fluid flow due to the hydrophobicity, increase adhesion, biointegration, etc., as taught by Dubrow, and all of these traits would be advantageous for integration of the bone screw of DiSilvestro in view of Luscher with the body in which it is implanted. The examiner also notes that this limitation is a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of Luscher, as applied to claim 1, and further in view of WO 2010137021 A2 to Gazit et al. (Gazit).
DiSilvestro in view of Luscher teaches the joint implant according to claim 1. However, DiSilvestro in view of Luscher does not teach wherein the artificial trabecular structure has a connectivity-density in a range of 1/mm3 to 60/mm3.  
Gazit teaches a method of generating bone comprising implanting a scaffold in a damaged region of a subject (abstract). Figs. 5A-F shows structural parameters of induced bone formation in the defect area, including a connectivity density of 30/mm3, which was significantly greater than the native bone. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the artificial trabecular structure of DiSilvestro in view of Luscher, which is intended to induce bone growth, has a connectivity-density in a range of 1/mm3 to 60/mm3, since it is beneficial for bone growth to have a higher connectivity density than that of native bone, as taught by Gazit, and also since these are result effective variables that contribute to the induction of bone growth. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the connectivity-density in a range of 1/mm3 to 60/mm3 would result in bone growth.  In re Aller, 105 USPQ 233.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that connectivity-density in a range of 1/mm3 to 60/mm3, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro in view of Luscher, as applied to claim 1, and further in view of US Patent Application Publication No. 2006/0030619 A1 to Liu et al. (Liu).
Liu teaches compositions and methods for increasing the bone formation rate in a subject (abstract), including treatment with an antioxidant to increase the trabecular bone area, as well as increase the number of trabecular nodes and have a smaller marrow star volume (paragraph 0117) that is 0.32 =/- 8 mm3 (Table 9), for the purpose of providing a better chance of bone growth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the artificial trabecular structure of DiSilvestro in view of Luscher, which is intended to induce bone growth, has a marrow star volume in a range of 0.05 mm3 to 110 mm3, since it is beneficial for bone growth to have a lower marrow star volume than that of native bone, as taught by Liu, and also since these are result effective variables that mimic bone and contribute to bone growth. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the artificial trabecular structure to have a marrow star volume in a range of 0.05 mm3 to 110 mm3 would result in a contribution to bone growth.  In re Aller, 105 USPQ 233.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the artificial trabecular structure has a marrow star volume in a range of 0.05 mm3 to 110 mm3, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774